Citation Nr: 1030549	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-26 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis-C infection.

2.  Entitlement to service connection for depression as secondary 
to hepatitis-C infection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to December 
1969.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Veteran was scheduled to testify before the Board in a 
hearing at the RO in August 2007, but he failed without 
explanation to appear for the hearing and has not requested his 
hearing be rescheduled.  


REMAND

The Board has determined additional development is required 
before the appeal can be adjudicated.

The Veteran has asserted in his correspondence that he was 
diagnosed with non-A/non-B hepatitis by the VA hospital in 
Cleveland, Ohio in 1971 or 1972.  Private medical records from 
the Cleveland Clinic Foundation dated in 1990 confirm a history 
of remote "serum" hepatitis in 1971.  Before the Board 
adjudicates the appeal, the originating agency should attempt to 
obtain the VA treatment records dating from 1971-1972 and 
associate them with the claims file.  

In addition, the Veteran's physician has provided a May 2004 
statement indicating that the Veteran's hepatitis C infection 
might be related to inoculations received during active service; 
however, the physician did not provide an assessment of the 
likelihood that the Veteran's hepatitis C is related to his 
active service.  Therefore, the Board has determined that the 
Veteran should be afforded a VA examination to determine the 
etiology of his hepatitis C.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain all 
outstanding VA treatment records 
pertaining to treatment or evaluation of 
the Veteran's hepatitis infection, 
specifically including records from the 
VA Hospital in Cleveland, Ohio during the 
period 1971-1972.

If on inquiry there are no VA records 
pertaining to treatment of the Veteran at 
the VA Hospital in Cleveland, Ohio during 
that period, a negative response or 
memorandum of no availability should be 
placed in the file.

2.  Then, the veteran should be scheduled for 
a VA examination by a physician with 
appropriate expertise to determine the 
etiology of his hepatitis C.  The claims 
folder must be made available to and review 
by the physician.  Based upon the examination 
results and the review of the claims folder, 
the examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the Veteran's hepatitis C 
infection is etiologically related to his 
active service.  The rationale for the 
opinion must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.
  
4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and 
his representative a supplemental 
statement of the case and afford them the 
requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

